Appeal from a judgment of a City Magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of a violation of subdivision 5-a of section 70 of the Vehicle and Traffic Law (leaving the scene of accident without reporting), sentencing him to pay a fine of $25 or, in the alternative, to serve ten days in the city prison, and revoking his operator’s license. The fine was paid. Judgment reversed on the facts, information dismissed, fine remitted, and the revocation of appellant’s license vacated. Upon the facts contained in this record, it does not appear that the defendant might reasonably be found to have had any knowledge that he had inflicted any personal injury upon the infant, who ran away from the scene of the accident. Nolan, P. J., Wenzel, MaeCrate, Beldock and Murphy, JJ., concur.